As filed with the Securities and Exchange Commission on Registration No. 333-145216 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Amendment No. 2 BIO-MATRIX SCIENTIFIC GROUP, INC. (Name of small business issuer in its charter) 8885 Rehco Road San Diego, CA92121 619-398-3517 ext. 308 (Name, address and telephone number of Registrant) DELAWARE 3841 33-0824714 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial ClassificationCode Number) (I.R.S. EmployerIdentification No.) David Koos Bio-Matrix Scientific Group, Inc. 8885 Rehco Road San Diego, CA92121 619-398-3517 ext. 308 With a copy to William M. Aul, Esq. Law Offices of William M. Aul 7676 Hazard Center Drive, Suite 500 San Diego, California 92108 (619-497-2555) (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of proposed sale to the public:As soon as practicable after this Registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[ ] CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered Amount To Be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(3) (4) Amount Of Registration Fee Common stock 17,195,263 (1) $ .415 $ 7,136,034 $ 219.08 Total 17,195,263 $ 7,136,034 $ 219.08 (1)Of the shares of common stock being registered hereby, 11,212,384 of the shares included herein are being distributed to the beneficiaries of the BMXP Holdings, Inc. and Shareholders Business Trust (“BMXP Trust”), a Nevada business trust, 5,982,879of the shares included herein will be sold by Selling Shareholders. (2)The offering price has been estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933.For the purposes of this table, we have used the average of the closing bid and asked prices as of July 16, 2007.No assurance can be given that the shares offered hereby may be sold at this, or any, price. (3)The beneficiaries of the BMXP Trust will not be charged or assessed for Bio Matrix Scientific Group, Inc. Common Stock, and Bio Matrix Scientific Group, Inc. will receive no consideration for the distribution of the foregoing shares in the spin-off.Bio Matrix Scientific Group, Inc. will not receive any of the proceeds from the sale of common stock by the Selling Shareholders. (4)Estimated in accordance with Rule 457(c) solely for the purpose of calculating registration fee. EXPLANATORY NOTE:This Second Amendment to Form SB-2 is being filed solely to (a) include Exhibits 5.1, 23.1, and 23.2, which were unintentionally omitted from the previous filing, January 14, 2008 and (b) correct a typographical error in our Balance Sheet dated September 30, 2007. 1 THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL OUR SHARES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL OUR SHARES, AND IT IS NOT SOLICITING AN OFFER TO BUY OUR SHARES IN ANY STATE WHERE THE OFFER OR SALE IS NOT THIS PAGE WAS INTENTIONALLY LEFT BLANK 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED Bio-Matrix Scientific Group, Inc. 17,195,263 SHARES OF COMMON STOCK $ per share This prospectus relates to the sale of an aggregate of 17,195,263 shares of the common stock of Bio-Matrix Scientific Group, Inc. by certain selling shareholders.We will not receive any proceeds from the sale of the shares by any of the selling shareholders and we will pay all costs for the registration of these shares. Of the 17,195,263 shares, 11,212,384 shares are being sold by BMXP Holdings, Inc. Shareholders Business Trust(the “BMXP Trust”) and another 5,982,879 shares are being sold by 22 other selling shareholders. Our common stock currently trades on the Over the Counter Bulletin Board under the symbol “BMSN.” On January 11, 2008, the last reported sale price for our common stock on the OTC Bulletin Board was $ .18 per share. A copy of this prospectus is being mailed to each beneficiary of the BMXP Trust together with a certificate representing the number of Shares to which each beneficiary is entitled. No underwriter or person has been or will be engaged in connection with the sale of the shares. Investing in our Common Stock involves significant risks. See “Risk Factors” on page 9 for a description of certain factors that you should carefully consider before purchasing the shares offered by this prospectus.Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is . 3 TABLE OF CONTENTS SUMMARY INFORMATION 5 RISK FACTORS 7 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 10 USE OF PROCEEDS 10 PLAN OF OPERATION 11 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 12 DESCRIPTION OF BUSINESS 13 GOVERNMENT REGULATION 16 COMPETITION 18 DESCRIPTION OF PROPERTY 18 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 19 EXECUTIVE COMPENSATION 22 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 23 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 23 DESCRIPTION OF SECURITIES 24 SELLING SHAREHOLDERS 25 PLAN OF DISTRIBUTION 26 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 27 LEGAL MATTERS 27 EXPERTS 27 INTEREST OF NAMED EXPERTS AND COUNSEL 27 WHERE YOU CAN FIND MORE INFORMATION 27 INDEX TO FINANCIAL STATEMENTS 27 You should rely only on the information contained in this document or to which we have referred you.We have not authorized anyone to provide you with information that is different.This document may only be used where it is legal to sell these securities.The information in this document may only be accurate on the date of this document.However, in the event of a material change, this prospectus will be amended or supplemented accordingly. Unless the context indicates otherwise, all references in this prospectus to “we,” “us,” and “our” and “BMSN” refer to Bio-Matrix Scientific Group, Inc. 4 SUMMARY INFORMATION The following summary is qualified in its entirety by the more detailed information, financial statements and other data appearing elsewhere in this Prospectus.At various places in this Prospectus, we may make reference to ”BMSN,” the "company," "us" or "we."When we use those terms, unless the context otherwise requires, we mean Bio-Matrix Scientific Group, Inc. and its subsidiaries. AboutBio-Matrix Scientific Group, Inc. We are a development stage company and we do not have any revenues or any history of generating significant revenues. We were incorporated as Tasco International, Inc. in Delaware on October 6, 1998.From October 6, 1998 to June 3, 2006 our activities were limited to capital formation, organization, and development of our business plan to provide production of visual content and other digital media, including still media, 360-degree images, video, animation and audio for the Internet. On July 3, 2006 we abandoned its efforts in the field of digital media production when we acquired 100% of the share capital of Bio-Matrix Scientific Group, Inc. (“BMSG”), a Nevada corporation, from BMXP Holdings, Inc., a Delaware corporation for the sum of 10,000,000 shares of our common stock.On August 1, 2006, we announced the company was changing its name to Bio-Matrix Scientific Group Inc., in keeping with the company’s current business model and the plans that the Company has made as described below.To that end, we subsequently amended our Articles of Incorporation to change our name to Bio-Matrix Scientific Group, Inc. BMSG is a development stage company in the business of designing, developing, and marketing medical devices, specifically disposable instruments used in stem cell extraction and tissue transfer procedures and operating cryogenic cellular storage facilities, specifically stem cell banking facilities.BMSG is the Company’s only subsidiary and operating entity at this time. If we are to gain the ability to undertake operations, we will need to secure a license from the State of California and achieve registration with the U.S. Food and Drug Administration.This requires that our facilitymeet inspection requirements established by the California Department of Public Health, Laboratory Field Services with a favorable inspection reportOn November 1, 2007and as a result of the inspection, we were granted a Biologics license (“License”) from the Department of Health Services of the State of California. This License permits our current facility to accept and store cord blood (Stem Cells), whole blood, and various blood related specimens for cryogenic short and long term storage ,on November 13, 2007, we entered into an agreement with Dr. Joao L. Ascensao, M.D., Ph.D., F.A.C.P. whereby Dr. Ascensao, as an independent contractor and not as an employee, has agreed to act as our Medical Director, and on December 22, 2007 we initiated the process of registering with the United States Food and Drug Administration(“FDA”) pursuant to 21CFR Parts 207, 807, and 1271 – “Establishment Registration and Listing for Human Cells, Tissues, and Cellular and Tissue-Based Products”.As of the date of this prospectus, we intend to apply for a Tissue Bank License(the “State License”)from the Department of Health Services of the State of California in order that we may accept adipose and other tissue specimens for short and long termWe are not able to predict, with any precision, the date and time frame for the inspection or whether we will be successful in obtaining the State License. If we can raise the additional capital that will allow us to implement our business plan,we plan to market and sell our planned products and services.However, we cannot assure that we will be successful in achieving these objectives or, if we do achieve them, that we can achieve them in a time frame that is reasonable in light of our circumstances. The Offering A total of 17,195,263 shares of our Common Stock are being distributed by selling shareholders. Of the 17,195,263 shares, 11,212,384 shares are being sold by BMXP Holdings Shareholders Business Trust(the “BMXP Trust”) and another 5,982,879 shares are being sold by 22 other selling shareholders. However, under Section 16(a) of the Securities Exchange Act of 1934, Dr. David Koos and Brian Pockett and certain persons (who own 10% or more owner of our common stock) are required to file electronically an initial statement of the shares of our stock that they own.The Form 3 that they file will be filed with the U.S. Securities and Exchange Commission (SEC) at the time that we file our planned Form 8-A with the Commission (we plan to file the Form 8-A on the date at which the Registration Statement to which this Prospectus is a part, becomes effective).The Form 3 is entitled “Initial Statement of Beneficial Ownership of Securities” will be found at the SEC’s web site atwww.sec.gov. Thereafter, if any of these persons purchase or sell any of our shares, they will be required to file a Form 4 electronically with the SEC on or before the end of the second day on which they acquire or sell our shares.The Form 4 can also be found at the SEC’s web site.The Form 4 is entitled “Statement of Changes in Beneficial Ownership of Securities” and this Form will show the date and amount of our shares that were purchased by any of these persons. And, under Section 16(b) of the Securities Exchange Act of 1934, if any of these persons purchase and sell any of our shares (whether purchased from the Company through this offering or previously or in the open market and later sell shares (or sell and later purchase), each of these persons may if such transactions are undertaken within less than 180 days, become liable for civil liabilities under Section 16(b) and the disgorgement of any difference between the price at which they purchased they purchased the shares and the price at which the shares were sold. Further, if any of these persons purchase the shares registered in this offering they will also be subject to certain limitations on the amount of that they can re-sell in any 90-day period under Rule 144(e) of the Securities Act of 1933. Finally, in the case of selling stockholders, Rules 101 and 102 of Regulation M of the Securities Exchange Act of 1934 generally prohibits our selling stockholders from purchasing, bidding, or inducing any person to purchase or bid for our shares during this offering.Rule 104 of Regulation M further generally prohibits our selling stockholdersfrom undertaking actions to stabilize the market price of our common stock and this serves to limit their participation in any trading market.Regulation M further prohibits our selling stockholders from undertaking any market-making activities with respect to our shares for a period of five business days prior to commencement of this offering and continuing thereafter until the date at which the selling stockholder has sold all of its shares in this offering. Beneficiaries and Selling Shareholders Beneficiaries On July 3, 2oldings, Inc. (“BMXP”) acquired 10,000,000 shares of our stock as consideration for the purchase of its wholly owned subsidiary, BMSG. On October 11, 2006, we entered into an agreement with BMXP which was at the time our largest shareholder.Under the agreement, we agreed to issue an additional 1,462,570 of our common shares to BMXP in full satisfaction of the amount then owing of $1,191,619 plus any accrued and unpaid interest, owed to BMXP by us. 5 This agreement also obligated us to register at the demand of BXPH 11,462,570 of our common shares owned by BMXP in order that those common shares may be distributed to BMXP shareholders on a pro rata basis (based on their ownership of common shares of the Company as of a Record Date to be determined by BMXP). This right may also be exercised by any entity to whom BMXP has transferred ownership of the common shares in trust for the BMXP Record Shareholders. On May 23, 2007 BMXP transferred ownership of its 11,462,570 of our common shares to the BMXP Trust for benefit of BMXP shareholders of record as of May 23, 2007. We have included 11,212,384 of our common shares owned by the BMXP Trust in the registration statement of which this prospectus forms a part in response to a demand by the BMXP Trust in order that11,212,384 shares may be distributed to the beneficiaries on a pro rata basis. Selling Shareholders Also included in the registration statement of which this prospectus forms a part are 5,982,879 of our common shares being registered on behalf of 22 selling shareholders.The names of these 22 selling stockholders and the number of shares that each is selling is listed in the section entitled “Selling Shareholders” Our Address and Telephone Our office address is at 8885 Rehco Road San Diego CA. Our telephone number is 619/398-3517 and our fax number is 619/330-2328, respectively. SUMMARY FINANCIAL DATA The following selected financial data should be read in conjunction with the Financial Statements, including the related notes, and Management’s Discussion and Analysis or Plan of Operations contained in this Prospectus. Balance Sheet Data As of September 30, 2007 As of September 30, 2006 Total Current Assets $55,408 $42848 Total Assets $443,823 $412,532 Total Current Liabilities $107,197 $1,453,055 Total Liabilities $107,197 $1,453,055 Shareholder's Equity ( Deficit) $336,626 $(1,040,523 ) Operating Information For the twelve months ended September 30, 2007 For the nine months ended September 30, 2006 Revenues $0 $0 Total Operating Expenses $2,429,343 $2,050,882 Net Loss per common share $0.13 $0.19 Weighted Average number of shares outstanding 18,397,245 10,960,440 The Offering Securities Being Offered 17,195,263 shares of our common stock by selling shareholders. Securities Issued 23,151,396 shares of our common stock are issued and outstanding as of the date of this Prospectus. All of the 17,195,263 shares of common stock to be sold under this Prospectus will be sold by selling shareholders. Risk Factors Prospective Investors should carefully evaluate the following matters, including those under the heading “Risk Factors”.These includerisks associated with a new business enterprise, the introduction of new products, and regulatory risks are significant. Common stock offered by Bio-Matrix Scientific Group, Inc. 0 Shares Common stock offered by the selling stockholders 17,195,263 Shares Common stock outstanding before the offering 23,151,396 Common Stock outstanding after the offering 23,151,396 Use of Proceeds We will not receive any proceeds from the sale of the common stock by any of the Selling Shareholders. 6 RISK FACTORS THE COMMON SHARES OFFERED ARE HIGHLY SPECULATIVE IN NATURE, INVOLVE A HIGH DEGREE OF RISK AND SHOULD BE PURCHASED ONLY BY PERSONS WHO CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENT. ACCORDINGLY, PROSPECTIVE INVESTORS SHOULD CAREFULLY CONSIDER, ALONG WITH OTHER MATTERS REFERRED TO HEREIN, THE FOLLOWING RISK FACTORS IN EVALUATING US AND OUR BUSINESS BEFORE PURCHASING ANY COMMON SHARES.OUR ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THOSE ANTICIPATED. ASA RESULT OF CERTAIN FACTORS, INCLUDING THOSE SET FORTH IN THE FOLLOWING RISK FACTORS AND ELSEWHERE IN THIS PROSPECTUS. PLEASE NOTE THAT THROUGHOUT THIS PROSPECTUS, THE WORDS “WE”, “OUR”
